

Exhibit 10.4
SEVENTH AMENDMENT
THIS SEVENTH AMENDMENT (the “Amendment”) is made and entered into as of March
24, 2014 (the “Effective Date”), by and between SILICON VALLEY CA-I, LLC, a
Delaware limited liability company (“Landlord”), and FIREEYE, INC., a Delaware
corporation (“Tenant”).
RECITALS
A.
Landlord and Tenant are parties to that certain lease dated January 15, 2008
(the “Original Lease”), which Original Lease has been previously amended by that
certain First Amendment dated April 28, 2010, that certain Second Amendment
dated December 5, 2011, that certain Third Amendment dated February 21, 2012
(the “Third Amendment”), that certain Expansion Space Effective Date Memorandum
dated July 5, 2012, that certain Fourth Amendment dated February 7, 2013 (the
“Fourth Amendment”), that certain Fifth Amendment dated July 25, 2013 (the
“Fifth Amendment”), and that certain Sixth Amendment dated January 23, 2014
(collectively, the “Lease”). Pursuant to the Lease, Landlord has leased to
Tenant space currently containing approximately 143,255 rentable square feet
comprised of approximately 16,892 rentable square feet (the “1390 Premises”) of
the building located at 1390 McCarthy Boulevard, Milpitas, California (the “1390
Building”), approximately 45,106 rentable square feet (the “1440 Premises”) of
the building located at 1440 McCarthy Boulevard, Milpitas, California (the “1440
Building”), approximately 51,600 rentable square feet (the “800 Premises”) of
the building located at 800 Tasman Drive, Milpitas, California (the “800
Building”) and approximately 29,657 rentable square feet described as Suite 2
(the “Temporary Space”) of the building located at 1455 McCarthy Drive (the
“1455 Building”) (the 1390 Premises, 1440 Premises, 800 Premises and Temporary
Space are collectively referred to herein as the “Original Premises” and the
1390 Building, 1440 Building, 800 Building and 1455 Building are collectively
referred to herein as the “Building”). The Building is part of the project
commonly known as Tasman Technology Center (formerly known as Milpitas Business
Park) (the “Project”).

B.
Tenant has requested that additional space containing approximately 52,812
rentable square feet (the “Third Expansion Space”) of the building described as
630 Alder Drive, Milpitas, California (the “630 Building”), as shown on
Exhibit A hereto, be added to the Original Premises and that the Lease be
appropriately amended and Landlord is willing to do the same on the following
terms and conditions.

C.
The term of the lease with respect to the Temporary Space shall expire on
February 28, 2014 (the “Prior Temporary Space Termination Date”). Pursuant to
Tenant’s exercise of the second Temporary Space Renewal Option provided for in
Section 7 of the Fourth Amendment, the parties desire to extend the Term of the
Lease with respect to the Temporary Space only on the following terms and
conditions.

D.
Tenant and Landlord mutually desire that the Lease be amended on and subject to
the following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

1



--------------------------------------------------------------------------------



1.
Expansion.

1.1
Third Expansion Space Effective Date. Effective as of the Third Expansion Space
Effective Date (as defined below), the 143,255 rentable square feet of the 1390
Building, the 1440 Building, the 800 Building and the 1455 Building is increased
to approximately 196,067 rentable square feet of the 1390 Building, 1440
Building, 800 Building, the 1455 Building and the 630 Building by the addition
of the Third Expansion Space, and from and after the Third Expansion Space
Effective Date, the Original Premise and the Third Expansion Space collectively,
shall be deemed the “Premises”, as defined in the Lease and referred to in this
Amendment, and the “Building”, as defined in the Lease and as referred to in
this Amendment, shall be deemed to include the 630 Building. Subject to a
Landlord Caused Delay (defined below), the “Third Expansion Space Effective
Date” shall mean the date that is the earlier to occur of: (i) Substantial
Completion (as defined in Section 1.2 below) of the Tenant Alterations, (ii)
that date that is one hundred fifty (150) days after the Effective Date of this
Amendment, and (iii) the date Tenant occupies all or any portion of the Third
Expansion Space for business purposes. The Term for the Third Expansion Space
(the “Third Expansion Space Term”) shall commence on the Third Expansion Space
Effective Date and end on January 31, 2018 (the “Third Expansion Space
Termination Date”). Notwithstanding anything to contrary contained herein, any
delay in the occurrence of the Third Expansion Space Effective Date resulting
from Landlord’s inability to deliver vacant possession of the Third Expansion
Space because of the holding over by or the failure to timely vacate of prior
occupants of such space (a “Prior Tenant Delay”) shall not subject Landlord to
any liability for any loss or damage resulting therefrom, and if the Third
Expansion Space Effective Date is so delayed, the Third Expansion Space
Termination Date shall not be similarly extended. The Third Expansion Space is
subject to all the terms and conditions of the Lease except as expressly
modified herein and except that Tenant shall not be entitled to receive any
allowances, abatements or other financial concessions granted with respect to
the Original Premises unless such concessions are expressly provided for herein
with respect to the Third Expansion Space.

1.2
Landlord Caused Delay. The Third Expansion Space Effective Date shall occur as
provided in Section 1.1 above, provided that the Third Expansion Space Effective
Date as otherwise determined under Section 1.1(ii) above shall be delayed by the
number of days of delay to Substantially Complete the Tenant Alterations
(defined in Exhibit B attached hereto) in the Third Expansion Space which is
caused solely by a Landlord Caused Delay. As used in this Section 1.2, “Landlord
Caused Delay” shall mean only (i) Landlord’s failure to approve or disapprove
the Construction Drawings (or any material phase or component thereof) pursuant
to Section 3 of Exhibit B within five (5) business days following Landlord's
receipt thereof, and (ii) an actual delay resulting from a material interference
by Landlord, its agents or contractors with the construction of the Tenant
Alterations, which interference hinders the scheduled construction of the Tenant
Alterations in the Third Expansion Space during normal construction hours for
the 630 Building. A Landlord Caused Delay shall not include a Prior Tenant
Delay. The parties hereto specifically acknowledge and agree that any delay in
the completion of the Tenant Alterations caused by Landlord’s notification to
Tenant or its contractor of any violation of applicable laws, codes and
ordinances by Tenant, breach of the Project’s rules and regulations by Tenant or
failure to construct the Tenant Alterations in accordance with the approved
Plans shall not constitute a Landlord Caused Delay. “Substantial Completion” or
“Substantially Complete” shall be the date that the construction of the Tenant
Alterations is sufficiently complete so that Tenant can legally occupy and
utilize the Third Expansion Space for the permitted use under the Lease, subject


2



--------------------------------------------------------------------------------



only to minor “punchlist” items, the completion of which will not materially
affect Tenant's use and occupancy of the Third Expansion Space.
1.3
Determination of Landlord Caused Delay. No notice or cure period shall be
applicable to Landlord’s failure to approve or disapprove any Construction
Drawings (or any material phase or component thereof) within five (5) business
days following Landlord's receipt thereof pursuant to Section 1.2(i) above
(i.e., in the event Landlord fails to approve or disapprove any Construction
Drawings (or any material phase or component thereof) within five (5) business
days following Landlord's receipt thereof, such failure shall be deemed to
constitute a Landlord Caused Delay and the number of days of Landlord Caused
Delay in such case shall be the number of days after such fifth (5th) business
day that Landlord fails to approve or disapprove any Construction Drawings (or
any material phase or component thereof)). If Tenant contends that an event of
interference by Landlord that may constitute a Landlord Caused Delay under
clause (ii) of Section 1.2 has occurred, Tenant shall notify Landlord in writing
within five (5) business days of each of (a) the date upon which such event of
interference becomes known to Tenant, and (b) the date upon which such event of
interference ends (the “Delay Termination Date”). Tenant's failure to deliver
either or both of such notices to Landlord within the required time period shall
be deemed to be a waiver by Tenant of the contended Landlord Caused Delay to
which such notices would have related. If such actions, inaction or
circumstances described in the notice set forth in clause (a) above (the “Delay
Notice”) are not cured by Landlord within two (2) business days of receipt of
the Delay Notice and if such actions, inaction or circumstances otherwise
qualify as a Landlord Caused Delay, then a Landlord Caused Delay shall be deemed
to have occurred commencing as of the date of Landlord's receipt of the Delay
Notice and ending as of the Delay Termination Date.

2.
Temporary Space Extended Term. The Term of the Lease with respect to the
Temporary Space only is hereby extended for six (6) months and shall expire on
August 31, 2014 (the “Extended Temporary Space Termination Date”), unless sooner
terminated in accordance with the terms of the Lease. That portion of the
Temporary Space term commencing on the day immediately following the Prior
Temporary Space Termination Date (the “Temporary Space Extension Date”) and
ending on the Extended Temporary Space Termination Date shall be referred to
herein as the “Temporary Space Extended Term”. Such extension of the Term of the
Lease with respect to the Temporary Space represents the exercise of the second
of three Temporary Space Renewal Options provided for in the Fourth Amendment.
The third Temporary Space Renewal Option provided for in the Fourth Amendment
remains in effect and, if exercised by Tenant would extend the Term of the Lease
with respect to the Temporary Space for an additional six (6) month period from
September 1, 2014 to February 28, 2015.

3.
Tenant’s Proportionate Share. During the Third Expansion Space Term, Tenant’s
Proportionate Share for the Third Expansion Space is 100% of the 630 Building.
As of the Third Expansion Effective Date, Tenant’s Proportionate Share for the
Third Expansion Space and the Original Premises (as such Original Premises is
defined herein and exists as of the date hereof) is, collectively, 32.20% of the
Project (which is the product of 608,968 rentable square feet divided by 196,067
rentable square feet). Tenant’s Proportionate Share of the Project will be
appropriately adjusted from time to time hereafter if, as and when the Term of
the Lease with respect to any portion of the Premises expires or the Lease
otherwise terminates with respect to any portion of the Premises.

4.
Annual Rent and Monthly Installment of Rent.


3



--------------------------------------------------------------------------------



4.1
Schedule for the Third Expansion Space. As of the Third Expansion Space
Effective Date, and in addition to Tenant’s obligation to pay Annual Rent and
Monthly Installment of Rent for the Original Premises, the schedule of Monthly
Installment of Rent and Annual Rent payable with respect to the Third Expansion
Space during the Third Expansion Space Term is the following:

Months of Term or Period
Monthly Rent
Per Square Foot
Annual
Rent
Monthly
Installment of Rent
Month 1 – Month 12
$1.35
$855,554.40
$71,296.20*
Month 13 – Month 24
$1.39
$880,904.16
$73,408.68
Month 25 - Month 36
$1.43
$906,253.92
$75,521.16
Month 37 - 1/31/2018
$1.47
$931,603.68
$77,633.64

All such Monthly Installment of Rent and Annual Rent shall be payable by Tenant
in accordance with the terms of the Lease, as amended hereby; provided that
concurrent with Tenant’s execution and delivery of this Amendment, Tenant shall
pay the sum of $89,096.20 representing (a) the Monthly Installment of Rent
payable for the Third Expansion Space for the second (2nd) full calendar month
following the Third Expansion Effective Date in an amount equal to $71,296.20,
and (b) the estimated Tenant’s Proportionate Share of Expenses and Taxes payable
for the Third Expansion Space for the first (1st) full calendar month following
the Third Expansion Space Effective Date in an amount equal to $17,800.00.
Landlord and Tenant acknowledge that the foregoing schedule recognizes that the
Third Expansion Space Effective Date is not known as of the date of this
Amendment and, therefore, the number of months from the Third Expansion Space
Effective Date to the Third Expansion Space Expiration Date (i.e., January 31,
2018) cannot yet be determined. When the Third Expansion Space Effective Date is
known, the schedule set forth above with respect to the Annual Rent and Monthly
Installment of Rent for the Third Expansion Space shall be appropriately
adjusted on a per diem basis to reflect the actual Third Expansion Space
Effective Date and the actual number of months in the Third Expansion Space
Term; and the actual Third Expansion Space Effective Date and the actual number
of days and months in the Third Expansion Space Term shall be set forth in a
confirmation letter to be prepared by Landlord.
4.2
Abated Monthly Installment of Rent. Notwithstanding anything in the Lease, as
amended hereby, to the contrary, so long as Tenant is not in default under the
Lease, Tenant shall be entitled to an abatement of Monthly Installment of Rent
solely with respect to the Third Expansion Space in the amount of $71,296.20 for
the first full calendar month following the Third Expansion Space Effective Date
(the “Abatement Period”). The maximum total amount of Monthly Installment of
Rent abated with respect to the Third Expansion Space in accordance with the
foregoing shall equal $71,296.20 (the “Abated Monthly Installment of Rent”). If
Tenant defaults under the Lease, as amended hereby, during the Abatement Period
and fails to cure such default within any applicable cure period under the
Lease, then Tenant shall no longer be entitled to receive Abated Monthly
Installment of Rent, Tenant shall be required to pay the full amount of Monthly
Installment of Rent for the remainder of the Third Expansion Space Term and the
Abated Monthly Installment of Rent for the period of time preceding Tenant’s
default shall immediately become due and payable. Only Monthly Installment of
Rent for the Third Expansion Space shall be abated pursuant to this


4



--------------------------------------------------------------------------------



Section, as more particularly described herein, and Monthly Installment of Rent
with respect to the Original Premises and Tenant’s Proportionate Share of
Expenses and Taxes with respect to the Third Expansion Space and the Original
Premises and all other rent and other costs and charges specified in the Lease,
as amended hereby, shall remain as due and payable pursuant to the provisions of
the Lease, as amended hereby.
4.3
Schedule for the Temporary Space During the Temporary Space Extended Term. As of
the Temporary Space Extension Date, and in addition to Tenant’s obligation to
pay Annual Rent and Monthly Installment of Rent for the balance of the Original
Premises and the Third Expansion Space (from and after the Third Expansion Space
Effective Date), the schedule of Monthly Installment of Rent payable with
respect to the Temporary Space during the Temporary Space Extended Term is the
following:

Period
Monthly Rent
Per Square Foot
Monthly
Installment of Rent
3/1/2014
$0.80
$23,725.60

All such Monthly Installment of Rent shall be payable by Tenant in accordance
with the terms of the Lease.
5.
Additional Security Deposit. No additional Security Deposit shall be required in
connection with this Amendment.

6.
Additional Rent. For the period commencing with the Third Expansion Space
Effective Date and ending on the Third Expansion Space Expiration Date, Tenant
shall pay all additional rent payable under the Lease, including Tenant’s
Proportionate Share of Expenses and Taxes applicable to the Third Expansion
Space, in accordance with the terms of the Lease.

7.
Improvements to Third Expansion Space.

7.1
Condition of Third Expansion Space. Tenant shall accept the Third Expansion
Space “as is” without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment.
Notwithstanding the foregoing, Landlord agrees that:

a.The roof, windows, structural elements and foundation of the 630 Building
shall be in good condition as of the date Landlord delivers possession of the
Third Expansion Space to Tenant.
b.The base building electrical, heating, ventilation and air conditioning
(except to the extent of the portions of the HVAC system that are to be replaced
by Tenant as noted on Schedule 1 to Exhibit B attached hereto) and plumbing
systems serving the 630 Building shall be in good working order and condition as
of the date Landlord delivers possession of the Third Expansion Space to Tenant.
Except to the extent caused by the acts or omissions of Tenant or any Tenant
Entities or by any alterations or improvements performed by or on behalf of
Tenant, if such systems are not in good working order as of the date possession
of the Third Expansion Space is delivered to Tenant and Tenant provides Landlord
with notice of the same within sixty (60) days following the Third Expansion
Space Effective Date, Landlord shall be responsible for repairing or restoring
the same.

5



--------------------------------------------------------------------------------



c.Pursuant to California Civil Code Section 1938, Landlord hereby notifies
Tenant that as of the date of this Amendment, the Premises has not undergone
inspection by a “Certified Access Specialist” to determine whether the Premises
meet all applicable construction-related accessibility standards under
California Civil Code Section 55.53.
7.2
Responsibility for Improvements to Third Expansion Space. Tenant shall perform
the Tenant Alterations to the 630 Building and the Third Expansion Space as
described in Exhibit B attached hereto, and Tenant shall be entitled to an
improvement allowance in connection with such work as more fully described in
Exhibit B. Except as otherwise provided herein, Tenant shall have no obligation
to remove any portion of the Tenant Alterations depicted on the Space Plan
attached as Schedule 2 to Exhibit B.

8.
Early Access to Third Expansion Space. Subject to the terms of this Section 8,
Landlord grants Tenant the right to enter the Third Expansion Space one (1)
business day following the date this Amendment and the Early Possession
Agreement (as defined below) have been fully executed by all parties and Tenant
has delivered the prepaid rent and insurance certificates required hereunder, at
Tenant’s sole risk, solely for the purpose of installing telecommunications and
data cabling, equipment, furnishings and other personalty and to perform the
Tenant Alterations and otherwise making the Third Expansion Space ready for
Tenant’s occupancy for the conduct of Tenant’s business operations therein. Such
possession prior to the Third Expansion Space Effective Date shall be subject to
all of the terms and conditions of the Lease, as amended hereby, except that
Tenant shall not be required to pay Monthly Installment of Rent or Tenant’s
Proportionate Share of Expenses and Taxes for the Third Expansion Space with
respect to the period of time prior to the Third Expansion Space Effective Date
during which Tenant is in such possession of the Third Expansion Space solely
for such purposes. However, Tenant shall be liable for any utilities or special
services provided to Tenant during such period. Said early possession shall not
advance the Third Expansion Space Termination Date. As a condition to any early
entry by Tenant pursuant to this Section 8, Tenant shall execute and deliver to
Landlord an early possession agreement (the “Early Possession Agreement”) in the
form attached hereto as Exhibit C, provided by Landlord, setting forth the
actual date for early possession.

9.
Other Pertinent Provisions. Landlord and Tenant agree that, effective as of the
date of this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:

9.1
Parking. In addition to Tenant’s proportionate share of unreserved parking
spaces with respect to the Original Premises, effective as of the Third
Expansion Space Effective Date, Tenant shall be entitled to its proportionate
share with respect to the Third Expansion Space (which is 195 unreserved spaces
as of the date hereof) of unreserved parking spaces for the parking area serving
the 630 Building, such parking to be at no charge to Tenant. Tenant’s use of
such additional parking spaces is subject to all of the terms and conditions of
the Lease, as amended hereby. Moreover, during Tenant’s early access period, as
described in Section 8 above (so long as the Early Possession Agreement has been
executed and delivered to Landlord by Tenant and Tenant has delivered the
prepaid rent and insurance certificates required hereunder), and during the
period that the Tenant Alterations are being constructed, neither Tenant or
Tenant’s Contractor shall be charged for or required to pay any parking fees in
order to park those vehicles that are required in connection with such
activities at the Project; provided that Tenant’s and its Contractor’s use of
such parking spaces shall continue to be subject to all of the terms and
conditions of the Lease, as amended hereby.


6



--------------------------------------------------------------------------------



9.2
Tenant’s Insurance. Tenant’s insurance required under the Lease, as amended
hereby, shall include the Third Expansion Space. Tenant shall provide Landlord
with a certificate of insurance evidencing Tenant’s insurance upon delivery of
this Amendment, executed by Tenant to Landlord, and thereafter as necessary to
assure that Landlord always has current certificates evidencing Tenant’s
insurance.

9.3
Utilities. If applicable, to the extent any utility is not separately metered to
the Third Expansion Space, Landlord may install and shall have access to the
Third Expansion Space to monitor a separate meter (or submeter) to determine the
actual use of any utility in the Third Expansion Space or any shared common area
and may make available and share actual whole-project energy and water usage
data as necessary to maintain the Building’s “green building” certification, if
any. If there is no meter or submeter in the Third Expansion Space or if Tenant
pays any electricity costs with respect to the Third Expansion Space directly to
the utility company, then, upon request, Tenant shall provide monthly utility
usage to Landlord in electronic or paper format or provide permission for
Landlord to request information regarding Tenant’s utility usage directly from
the utility company.

9.4
Roof Space for Dish/Antenna. During the Third Expansion Space Term, Tenant shall
have the right to utilize space on the roof of the 630 Building for the purposes
of installing, operating and maintaining a 24 inch high dish/antenna or other
communication device (which may include closed circuit television or WiLine
network devices) approved by Landlord (the “Third Expansion Space Dish/Antenna”)
in accordance with the provisions of Article 44 of the Original Lease. Upon the
expiration or earlier termination of the Term with respect to the Third
Expansion Space, or if Tenant is in default under the terms of the Lease, as
amended hereby, after the expiration of applicable notice and cure periods, the
Third Expansion Space Dish/Antenna will be removed at Tenant’s sole cost and
expense in accordance with Section 44.4 of the Original Lease.

9.5
Tenant’s Security System. During the Term, as may be extended, Tenant shall have
the right to install and maintain a security and card access system in the Third
Expansion Space and at the entrances of the Third Expansion Space (the “Tenant’s
Security System”) in accordance with the provisions of Section 13 of the Third
Amendment. Upon the expiration or earlier termination of the Term, the Tenant’s
Security System shall be removed at Tenant’s sole cost and expense in accordance
with Section 13 of the Third Amendment.

9.6
SNDA. Landlord will use reasonable efforts to obtain a non-disturbance,
subordination and attornment agreement from Landlord's current mortgagee on such
mortgagee's current standard form of agreement concurrently with the execution
of this Amendment. “Reasonable efforts” of Landlord shall not require Landlord
to incur any cost, expense or liability to obtain such agreement. Landlord's
failure to obtain a non-disturbance, subordination and attornment agreement for
Tenant shall have no effect on the rights, obligations and liabilities of
Landlord and Tenant or be considered to be a default by Landlord hereunder.

9.7
Hazardous Materials. Landlord shall be, and Tenant shall not be, liable for any
cost or expense related to removal, cleaning, abatement or remediation of
Hazardous Materials (as defined in Section 1.2 of the Original Lease) existing
in the Third Expansion Space prior to the date Landlord tenders possession of
the Third Expansion Space to Tenant; and, in any event, Landlord shall remove
all asbestos containing material from the Third Expansion Space within a
reasonable period of time following the date Landlord tenders possession of


7



--------------------------------------------------------------------------------



the Third Expansion Space to Tenant. For purposes of this Section 9.7, any
Hazardous Materials Tenant found to exist in the Third Expansion Space prior to
the Third Expansion Space Effective Date, shall be presumed to have existed in
the Third Expansion Space prior to the date Landlord tenders possession of the
Third Expansion Space to Tenant, unless such Hazardous Materials resulted
directly or indirectly for any act or omission by Tenant or any of the Tenant
Entities (as defined in Section 1.2 of the Original Lease) after the date that
Landlord tenders possession of the Third Expansion Space to Tenant.
9.8
Amendment re Construction Management Fee. The following language shall be added
to the end of Section 6.2 of the Original Lease:

“Notwithstanding the foregoing, such 5% and 3% construction management fees
shall not apply and shall both instead be reduced to a 1% construction
management fee with respect to future alterations, improvements or additions by
Tenant at the Premises unless Tenant requests Landlord to coordinate or
otherwise participate (i.e., obtain pricing, coordinate or work with vendors,
etc.) in the installation or construction process (Landlord’s internal basic
review of such request for consent to cosmetic alterations shall not be
considered a request for Landlord to coordinate or participate in the
installation or construction thereof).”
9.9
Option to Renew Third Expansion Space Term. With respect to the following
provisions of this Section 9.9: (a) each supplement to the provisions of Section
9 of the Third Amendment, as amended by Section 9 of the Fifth Amendment, as the
same may be further amended hereinbelow, shall be effective as of the Effective
Date, (b) terms that are used in such supplemental provisions that are defined
in this Amendment shall have the meanings provided for herein, (c) terms that
are used in such supplemental provisions that are not defined in this Amendment
shall have the meanings given them in the Lease, and (d) the phrase “as amended
hereby” shall mean the Original Lease as amended by all of the amendments
thereto, including this Amendment. All other terms and conditions of Section 9
of the Third Amendment, as amended by Section 9 of the Fifth Amendment, shall
continue to apply.

9.9.1
For purposes of the application of the Renewal Option to the 1390 Premises, the
1440 Premises, and the 1390 Offer Space (as defined in Section 9.10 below) the
second (2nd) sentence of the first paragraph of Section 9 of the Third
Amendment, as set forth in Section 9.7.1 of the Fifth Amendment, is hereby
deleted in its entirety and replaced with the following:

“Provided the Lease, as amended hereby, is in full force and effect and Tenant
is not in default under any of the other terms and conditions of the Lease, as
amended hereby, beyond applicable notice and cure periods, and Tenant is
occupying no less than seventy-five percent (75%) of the 1390 Premises and/or
the 1440 Premises and/or the 1390 Offer Space (as applicable, depending on which
premises the Renewal Option is then being exercised with respect to) at the time
of notification or commencement, Tenant shall have one (1) option to renew (the
“Renewal Option”) the Term of the Lease for a term of five (5) years (the
“Renewal Term”), for the 1390 Premises and/or the 1440 Premises and/or the 1390
Offer Space, provided that such portion(s) of the Premises are then being leased
by Tenant as of the date the Renewal Term is to commence, on the same terms and
conditions set forth in the Lease, except as modified by the terms, covenants
and conditions as set forth below (for the avoidance of doubt, pursuant to the
foregoing, a renewal of the

8



--------------------------------------------------------------------------------



Term of the Lease that is applicable to the 1390 Premises and/or the 1440
Premises and/or the 1390 Offer Space shall be for the period from November 1,
2017 to October 31, 2022):”
Further, for purposes of the exercise of the Renewal Option provided for in the
foregoing paragraph, the second (2nd) sentence of Section 9.1 of the Third
Amendment, as set forth in Section 9.7.2 of the Fifth Amendment, is hereby
amended by deleting the words “the entire Original Premises, the entire
Expansion Space, the entire Second Expansion Space, any Offer Space” in lines 5
and 6 of said Section and the words “the Original Premises, the Expansion Space
and the Second Expansion Space and any such Offer Space” in lines 10 and 11 of
said Section and replacing them with the words “the 1390 Premises and/or the
1440 Premises and/or the 1390 Offer Space.”
9.9.2
For purposes of the application of the Renewal Option to the 800 Premises and
Third Expansion Space, the second (2nd) sentence of the first paragraph of
Section 9 of the Third Amendment, as set forth in Section 9.7.1 of the Fifth
Amendment and further amended as set forth in Section 9.9.1 above, is hereby
supplemented by the following additional sentence:

“Provided the Lease, as amended hereby, is in full force and effect, and Tenant
is not in default under any of the other terms and conditions of the Lease, as
amended hereby, beyond applicable notice and cure periods, and Tenant is
occupying no less than seventy-five percent (75%) of the Third Expansion Space
and/or the 800 Premises (as applicable, depending on which premises(s) the
Renewal Option is then being exercised with respect to) at the time of
notification or commencement, Tenant shall have one (1) Renewal Option to renew
the Term of the Lease for a five (5) year Renewal Term, for the entire 800
Premise and/or the entire Third Expansion Space, provided that the 800 Premises
and/or the Third Expansion Space are then being leased by Tenant as of the date
the Renewal Term is to commence, on the same terms and conditions set forth in
the Lease, except as modified by the terms, covenants and conditions as set
forth below (for the avoidance of doubt, pursuant to the foregoing, a renewal of
the Term of the Lease that is applicable to the Third Expansion Space and/or the
800 Premises shall be from February 1, 2018 to January 31, 2023).”
Further, for purposes of the exercise of the Renewal Option provided for in the
foregoing paragraph, the first (1st) and second (2nd) sentences of Section 9.1
of the Third Amendment, as set forth in Section 9.7.2 of the Fifth Amendment and
further amended as set forth in Section 9.9.1 above, is hereby supplemented by
the following:
“If Tenant elects to exercise the Renewal Option provided for in the foregoing
paragraph, Tenant shall provide Landlord with a Tenant Renewal Notice of such
exercise no earlier than April 30, 2017 but no later than July 31, 2017.
Tenant’s Renewal Notice shall expressly state whether Tenant is exercising the
Renewal Option as to the entire 800 Premises and/or the Third Expansion Space;
provided, however, if Tenant fails to state in Tenant’s Renewal Notice the
portion of the Premises as to which Tenant is exercising the Renewal Option,
Tenant shall be

9



--------------------------------------------------------------------------------



deemed to have exercised its Renewal Option for both the 800 Premises and the
Third Expansion Space.”
9.10
Right of First Offer. Section 9.8 of the Fifth Amendment is hereby supplemented
by the following, provided that all other terms and conditions of such provision
shall continue to apply:

9.10.1
The term “Potential Offer Buildings”, as defined in Section 9.8.1 of the Fifth
Amendment shall include the following additional spaces or buildings: (i)
690/700 Tasman Drive (the “690/700 Building”), Milpitas, California, (ii) 1455
McCarthy Boulevard (the “1455 Building”), Milpitas, California, and (iii) the
approximately 26,719 rentable square feet of space in the 1390 Building (the
1390 Offer Space”) currently occupied by Tenant pursuant to an assignment of
lease, which assignment was consented to by Landlord in that certain Second
Amendment and Landlord Consent to Assignment and Assumption Agreement
(“Assignment Consent”) between Landlord, Tenant and Crown Castle NG Networks
Inc., dated December 27, 2012, with each such space in each such building being
added to and supplementing the definition of Potential Offer Space.

9.10.2
For purposes hereof, a Potential Offer Space in the 690/700 Building or the 1455
Building or the 1390 Building shall be deemed to become “Available”, as defined
in Section 9.8.1 of the Fifth Amendment, as follows: (a) with respect to the
1455 Building only if: (1) the Potential Offer Space is not under lease to a
third party as of the date of mutual execution and delivery of this Amendment,
the Potential Offer Space shall be deemed to first become Available if, after
Landlord’s first leasing of the Potential Offer Space following the date this
Amendment is mutually executed and delivered but prior to Landlord’s next
leasing of the Potential Offer Space (other than to the existing tenant)
Landlord has located a prospective tenant (other than the existing tenant) that
may be interested in leasing the Potential Offer Space, or (2) the Potential
Offer Space is under lease to a third party as of the date of mutual execution
and delivery of this Amendment, the Potential Offer Space shall be deemed to
become Available when Landlord has determined that the third-party tenant of the
Potential Offer Space will not extend or renew the term of its lease, or enter
into a new lease, for the Potential Offer Space; (b) with respect to the 690/700
Building only, the Potential Offer Space shall be deemed to first become
Available when the current tenant of the premises vacates, which is projected to
be on or about December 31, 2014, the date the current tenant’s lease is
scheduled to expire, subject, however, to any delay by the current tenant in
vacating the 690/700 Building and Landlord providing Tenant with written notice
thereof; and (c) with respect to the 1390 Building and the 1390 Offer Space
only, the Potential Offer Space shall be deemed to first become Available when
the term of the lease that Tenant took an assignment of, as consented to in the
Assignment Consent, expires, which is projected to be on or about December 31,
2015. Notwithstanding anything in the Lease or this Amendment to the contrary,
with respect to the 1390 Offer Space, Landlord shall offer such space to Tenant
pursuant to Tenant’s ROFO for the period from the expiration of Tenant’s current
occupancy of such space under the lease that is the subject of the Assignment
Consent to October 31, 2017 (i.e., the current expiration date of the Lease with
respect to the 1390 Premises and the 1440 Premises).


10



--------------------------------------------------------------------------------



9.10.3
With respect to the 690/700 Building, the 1455 Building and the 1390 Building,
the first (1st) sentence of Section 9.8.7 of the Fifth Amendment shall be
supplemented as follows: The rights of Tenant hereunder with respect to any
Potential Offer Space in the 690/700 Building shall terminate on the earlier to
occur of the following: (a) the date that is six (6) months after the Effective
Date, and (b) September 30, 2014, (provided, however, that Landlord must deliver
the Advice with respect to the 690/700 Building not earlier than June 1, 2014
and not later than ten (10) business days prior to such termination date), and
the rights of Tenant’s hereunder with respect any Potential Offer Space in the
1455 Building and the 1390 Building shall expire on the earlier of: (c) January
31, 2017, or (d) if Tenant has validly exercised its Renewal Option with respect
to the 800 Premises and/or the Third Expansion Space, twelve (12) months before
the scheduled expiration of the Renewal Term with respect thereto.

9.10.4
Section 9.8.9 of the Fifth Amendment is supplemented with the following:
Notwithstanding anything herein to the contrary, Tenant’s Offer Right is subject
and subordinate to the expansion rights (whether such rights are designated as a
right of first offer, right of first refusal, expansion option or otherwise) of
Tuscany Realty, the tenant(s) of the 1455 Building and its/theirs successors and
assigns.

9.11
Monument Sign.

9.11.1
So long as (a) Tenant is not in default under the terms of the Lease, as amended
hereby, beyond any applicable notice and cure period, and (b) Tenant has not
assigned the Lease (other than pursuant to a Permitted Transfer) or sublet more
than forty percent (40%) of the Third Expansion Space, Tenant shall have the
exclusive right to use the current monument sign for the 630 Building, the
location of which is shown on Exhibit D attached hereto (the “Monument Sign”) by
placing Tenant’s name and/or logo thereon, subject to the terms of this Section
9.11. The design, size and color of Tenant’s signage with Tenant’s name/logo to
be included on the Monument Sign, and the manner in which it is attached to the
Monument Sign, shall comply with all applicable Regulations and shall be subject
to the approval of Landlord (which approval shall not be unreasonably withheld,
and in any event Landlord hereby approves the style of Tenant’s name and logo in
the graphic shown on Exhibit D attached hereto) and any applicable governmental
authorities, including, without limitation, the City of Milpitas. Landlord
reserves the right to withhold consent to any sign that, in the reasonable
judgment of Landlord, is not harmonious with the design standards of the
Project. Tenant must obtain Landlord's written consent to any proposed signage
and lettering prior to its fabrication and installation, which consent shall not
be unreasonably withheld, conditioned or delayed. To obtain Landlord's consent,
Tenant shall submit design drawings to Landlord showing the type and sizes of
all lettering; the colors, finishes and types of materials used; and (if
applicable and Landlord consents thereto in its reasonable discretion) any
provisions for illumination. Although the Monument Sign will be maintained by
Landlord, Tenant shall pay its proportionate share of the cost of any
maintenance and repair associated with the Monument Sign.

9.11.2
Tenant’s name on the Monument Sign shall be designed, constructed, installed,
insured, maintained, repaired and removed from the Monument Sign all at Tenant’s
sole risk, cost and expense. Tenant, at its cost, shall be responsible for the


11



--------------------------------------------------------------------------------



maintenance, repair or replacement of Tenant’s signage on the Monument Sign,
which shall be maintained in a manner reasonably satisfactory to Landlord.
9.11.3
Upon the expiration or earlier termination of the Lease or if during the Term
(and any extensions thereof) (a) Tenant is in default under the terms of the
Lease after the expiration of applicable notice and cure periods; (b) Tenant
leases and occupies less than sixty percent (60%) of the 630 Building; or (c)
Tenant assigns the Lease (other than pursuant to a Permitted Transfer), then
Tenant's rights granted pursuant to this Section 9.11 will terminate and Tenant
shall remove Tenant’s name from the Monument Sign at Tenant’s sole cost and
expense and restore the Monument Sign to the condition it was in prior to
installation of Tenant’s signage thereon, ordinary wear and tear excepted.

9.11.4
The rights provided in this Section 9.11 shall be non-transferable (other than
pursuant to a Permitted Transfer) unless otherwise agreed by Landlord in writing
in its sole discretion.

9.12
Communication Lines. The terms of Section 12 of the Third Amendment regarding
Tenant’s right to install, maintain, replace, remove, use and modify Lines shall
be applicable to the 630 Building, including the connection of Lines between the
630 Building, the 800 Building, the 1390 Building, the 1440 Building and the
1455 Building in the manner described in Section 12 of the Third Amendment.

9.13
Utility Billing. If Tenant is billed directly by a public utility with respect
to Tenant’s electrical usage at the Premises, then, upon request, Tenant shall
provide monthly electrical utility usage for the Premises to Landlord for the
period of time requested by Landlord (in electronic or paper format) or, at
Landlord’s option, provide any written authorization or other documentation
required for Landlord to request information regarding Tenant’s electricity
usage with respect to the Premises directly from the applicable utility company.

9.14
Project Manager. Tenant shall retain a project manager (“Project Manager”) to
perform project management services at the 630 Building with respect to the
installation of the Tenant Alterations. Landlord shall reasonably approve, in
advance and in writing, Tenant’s Project Manager. Notwithstanding the foregoing,
Landlord hereby approves of Shore Management and Development to serve as
Tenant’s Project Manager for the installation of the Tenant Alterations.

9.15
Landlord’s Address for Rent Payment for Third Expansion Space.  Notwithstanding
anything to the contrary contained in the Lease, Landlord’s Address for Rent
Payment with respect to the Third Expansion Space only shall be the following:

“Silicon Valley CA-I, LLC
08.M10010– Milpitas-620 Alder-JV
P.O. Box 9047
Addison, Texas 75001-9047”
9.16
Option to Renew Temporary Space Term. Provided the Lease, as amended hereby, is
in full force and effect, Tenant has exercised the third Temporary Space Renewal
Option provided for in the Fourth Amendment (the “Third Temporary Space Renewal
Option”), and Tenant is not in default under any of the other terms and
conditions of the Lease beyond applicable notice and cure periods at the time of
notification or commencement, Tenant shall


12



--------------------------------------------------------------------------------



have one (1) additional option to renew (the “Additional Temporary Space Renewal
Option”) the Temporary Space Term for an additional term of six (6) months
following the expiration of the third Temporary Space Renewal Term (i.e., for
the period from March 1, 2015 to August 31, 2015) (the “Additional Temporary
Space Renewal Term”), for the portion of the Temporary Space being leased by
Tenant as of the date the Additional Temporary Space Renewal Term is to
commence, on the same terms and conditions set forth in the Lease, as amended
hereby, except as modified by the terms, covenants and conditions as set forth
below:
9.16.1
If Tenant elects to exercise the Additional Temporary Space Renewal Option, then
Tenant shall provide Landlord with written notice no earlier than the date which
is three (3) months prior to the expiration of the third Temporary Space Renewal
Term (i.e., December 1, 2014) but no later than the date which is one (1) month
prior to the expiration of the third Temporary Space Renewal Term (i.e.,
February 1, 2015). If Tenant fails to provide such notice, Tenant shall have no
further or additional right to extend or renew the then current Temporary Space
Term.

9.16.2
The Monthly Installment of Rent for the Temporary Space during the Additional
Temporary Space Renewal Term shall be the following:

Additional
Temporary Space Renewal Term
Monthly Rate
Per Square Foot
March 1, 2015 to August 31, 2015
$0.90

9.16.3
The Additional Temporary Space Renewal Option is not transferable; the parties
hereto acknowledge and agree that they intend that the aforesaid option to renew
the Temporary Space Term shall be “personal” to Tenant as set forth above or any
Permitted Transferee pursuant to a Permitted Transfer, and that in no event will
any other assignee or any sublessee have any rights to exercise the aforesaid
option to renew.

9.16.4
If Tenant fails to exercise the Third Temporary Space Renewal Option or the
Additional Temporary Space Renewal Option, Tenant shall have no further right to
extend the Temporary Space Term beyond the then applicable Temporary Space
Renewal Term, other than on a month to month basis following the expiration of
the then applicable Temporary Space Renewal Term, as provided in Section 1.3 of
the Fourth Amendment.

9.17
Deletions. Tenant’s 2nd Temporary Space Renewal Option, as described in Section
7 of the Fourth Amendment, is hereby deleted in its entirety and of no further
force and effect.

10.
Miscellaneous.

10.1
This Amendment, including Exhibit A (Outline and Location of Third Expansion
Space), Exhibit B (Tenant Alterations), Exhibit C (Early Possession Agreement)
and Exhibit D (Monument Sign Location and Tenant’s Name and Logo Design)
attached hereto, sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements. Under no circumstances shall Tenant be
entitled to any Rent abatement, improvement allowance, leasehold improvements,
or other work to the Premises, or any similar economic incentives


13



--------------------------------------------------------------------------------



that may have been provided Tenant in connection with entering into the Lease,
unless specifically set forth in this Amendment.
10.2
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect. In the case of
any inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control. The capitalized terms
used in this Amendment shall have the same definitions as set forth in the Lease
to the extent that such capitalized terms are defined therein and not redefined
in this Amendment.

10.3
Tenant shall reasonably comply with Landlord’s recycling policy for the 630
Building, including, without limitation, Tenant shall sort and separate its
trash into separate recycling containers as required by law or which may be
furnished by Landlord and located in the Third Expansion Space. Tenant shall
comply with all laws regarding the collection, sorting, separation, and
recycling of garbage, waste products, trash and other refuse at the 800
Building. Landlord reserves the right to refuse to collect or accept from Tenant
any trash that is not separated and sorted as required by law or pursuant to
Landlord’s recycling policy, and to require Tenant to arrange for such
collection at Tenant’s cost, utilizing a contractor reasonably satisfactory to
Landlord.

10.4
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

10.5
Tenant hereby represents to Landlord that Tenant has not been represented by a
broker in connection with this Amendment other than Cornish & Carey Newmark
Knight Frank (“Tenant’s Broker”). Tenant agrees to indemnify and hold Landlord
and the Landlord Entities harmless from all claims of any other brokers claiming
to have represented Tenant in connection with this Amendment. Landlord shall pay
Tenant’s Broker a “full” market procuring commission in connection with this
Amendment per the terms of Landlord’s standard listing agreement.

10.6
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. Tenant hereby represents and warrants that
neither Tenant, nor any persons or entities holding any legal or beneficial
interest whatsoever in Tenant, are (i) the target of any sanctions program that
is established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department of the Treasury (“OFAC”); (ii)
designated by the President or OFAC pursuant to the Trading with the Enemy Act,
50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224 (September
23, 2001) or any Executive Order of the President issued pursuant to such
statutes; or (iii) named on the following list that is published by OFAC: “List
of Specially Designated Nationals and Blocked Persons.” If the foregoing
representation is untrue at any time during the Term, an Event of Default under
the Lease will be deemed to have occurred, without the necessity of notice to
Tenant.

10.7
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which, together, shall constitute one
and the same Amendment. In order to expedite the transaction contemplated
herein, telecopied signatures or signatures transmitted by electronic mail in
so-called “pdf” format may be used in place of original signatures on this
Amendment. Landlord and Tenant intend to be bound by the signatures


14



--------------------------------------------------------------------------------



on the telecopied or e-mailed document, are aware that the other party will rely
on the telecopied or e-mailed signatures, and hereby waive any defenses to the
enforcement of the terms of this Amendment based on such telecopied or e-mailed
signatures. Promptly following transmission of the telecopied or e-mailed
signatures, Tenant shall promptly deliver to Landlord with original signatures
on this Amendment.
10.8
Redress for any claim against Landlord under the Lease and this Amendment shall
be limited to and enforceable only against and to the extent of Landlord’s
interest in the Building. The obligations of Landlord under the Lease are not
intended to and shall not be personally binding on, nor shall any resort be had
to the private properties of, any of its trustees or board of directors and
officers, as the case may be, its investment manager, the general partners
thereof, or any beneficiaries, stockholders, employees, or agents of Landlord or
the investment manager, and in no case shall Landlord be liable to Tenant
hereunder for any lost profits, damage to business, or any form of special,
indirect or consequential damages.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.
LANDLORD:
TENANT:
 
 
SILICON VALLEY CA-I, LLC,
a Delaware limited liability company
 
By: SVCA JV LLC,
a Delaware limited liability company 
its Manager
 


By:  RREEF America REIT III Corp. GG-QRS,
    a Maryland corporation  
 its Manager


By:  /s/ Mike Walker   
Name:  Mike Walker   
Title:  V.P.   
Dated:  3/27/14   
FIREEYE, INC.,
a Delaware corporation


By:  /s/ Frank Verdecanna   
Name:  Frank Verdecanna   
Title:  VP Finance   
Dated:  March 27, 2014   




15



--------------------------------------------------------------------------------



EXHIBIT A - OUTLINE AND LOCATION OF THIRD EXPANSION SPACE
attached to and made a part of the Amendment dated as of March 24, 2014, between
SILICON VALLEY CA-I, LLC, a Delaware limited liability company, as Landlord and
FIREEYE, INC., a Delaware corporation, as Tenant
Exhibit A is intended only to show the general layout of the Third Expansion
Space as of the Third Expansion Effective Date. It does not in any way supersede
any of Landlord’s rights set forth in the Lease with respect to arrangements
and/or locations of public parts of the Building and changes in such
arrangements and/or locations. It is not to be scaled; any measurements or
distances shown should be taken as approximate.


(see attached)
[exhibit104image1.jpg]

A-1
Initials

--------------------------------------------------------------------------------



[exhibit104image2a01aa01.jpg]















A-2
Initials

--------------------------------------------------------------------------------



[exhibit104image3a01.jpg]









A-3
Initials

--------------------------------------------------------------------------------



EXHIBIT B – TENANT ALTERATIONS
attached to and made a part of the Amendment dated as of March 24, 2014, between
SILICON VALLEY CA-I, LLC, a Delaware limited liability company, as Landlord and
FIREEYE, INC., a Delaware corporation, as Tenant
1.Tenant, following the delivery of the Third Expansion Space by Landlord and
the full and final execution and delivery of the Amendment to which this Exhibit
B is attached and the Early Possession Agreement, the delivery of all prepaid
rental and insurance certificates required under the Amendment, shall perform
certain tenant improvements to the Third Expansion Space in order to make the
Third Expansion space ready for tenant’s use and occupancy, including, but not
limited to, the base building improvements generally described on Schedule 1
attached hereto, pursuant to this Exhibit B (the “Tenant Alterations”).
Notwithstanding the foregoing, Tenant and its contractors shall not have the
right to perform the Tenant Alterations in the Third Expansion Space unless and
until Tenant has complied with all of the terms and conditions of Article 6 of
the Original Lease and this Exhibit B, including, without limitation, approval
by Landlord of the Plans (as defined below) for the Tenant Alterations and the
general contractor to be retained by Tenant to perform such Tenant Alterations.
Tenant shall be responsible for all elements of the design of Tenant’s Plans
(including, without limitation, compliance with law, functionality of design,
the structural integrity of the design, the configuration of the 630 Building
and the Third Expansion Space and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s Plans shall in no
event relieve Tenant of the responsibility for such design. In addition to the
foregoing, Tenant shall be solely liable for all costs and expenses associated
with or otherwise caused by Tenant’s performance and installment of the Tenant
Alterations (including, without limitation, any legal compliance requirements
arising outside of the Third Expansion Space and 630 Building).


2.Tenant has retained, and Landlord has approved, the following architect and
engineers to prepare all architectural plans for the Tenant Alterations and all
engineering working drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, life safety, and sprinkler work in the Third Expansion Space:
(i) Dennis Kobza and Associates, Inc. (the “Architect”), and (ii) Reade &
Associates (mechanical engineers), Stuart & Sons (electrical engineers) and
Ireland Engineering (structural engineers) (collectively, the “Engineers”). The
plans and drawings to be prepared by Tenant’s Architect and Tenant’s Engineers
hereunder shall be referred to herein collectively as the “Plans.” All Plans
shall (a) comply with the drawing format and specifications required by
Landlord, (b) be consistent with Landlord’s then current requirements for
avoiding aesthetic, engineering or other conflicts with the design and function
of the balance of the Project to the extent affecting or visible from the
exterior of the Building, and (c) otherwise be subject to Landlord’s approval,
which shall not be unreasonably withheld. Tenant shall cause the Architect to
verify, in the field, the dimensions and conditions as shown on the relevant
portions of the base Building plans, and Landlord shall have no responsibility
in connection therewith. Landlord’s review of the Plans and approval of the
Approved Construction Drawings (defined below) shall be for its sole benefit and
shall not create or imply any obligation on the part of Landlord to review the
same for Tenant’s benefit, whether with respect to quality, design, compliance
with law or any other matter.


3.Tenant has caused the Architect to prepare a space plan for the Tenant
Alterations and Landlord has approved such space plan, as shown on Schedule 2
attached hereto (the “Space Plan”). Tenant shall cause the Architect and the
Engineers to complete the architectural, engineering and final architectural
working drawings for the Tenant Alterations in a form that is sufficient to
enable subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Construction Drawings”), and shall deliver four (4) copies
of the Construction Drawings, signed by Tenant, to Landlord for its approval.
Notwithstanding the foregoing, at Tenant’s option, the Construction Drawings may
be prepared in two phases (first the architectural drawings, then engineering
drawings consistent with the previously provided architectural drawings),

B-1
Initials

--------------------------------------------------------------------------------



provided that each phase shall be subject to Landlord’s approval. Landlord shall
provide Tenant with written notice approving or reasonably disapproving the
Construction Drawings (or the applicable component thereof) within five (5)
business days after the later of Landlord’s receipt thereof or the mutual
execution and delivery of the Amendment to which this Exhibit B is attached. If
Landlord disapproves the Construction Drawings (or any component thereof),
Landlord’s notice of disapproval shall describe with reasonable specificity the
basis for such disapproval and the changes that would be necessary to resolve
Landlord’s objections. If Landlord disapproves the Construction Drawings (or any
component thereof), Tenant shall cause the Construction Drawings to be modified
and resubmitted to Landlord for its approval. Such procedure shall be repeated
as necessary until Landlord has approved the Construction Drawings (or the
applicable component thereof). Tenant shall not commence construction of the
Tenant Alterations until after the Construction Drawings are approved by
Landlord. No revision may be made to the approved Construction Drawings (the
“Approved Construction Drawings”) without Landlord’s prior written consent,
which shall not be unreasonably withheld.


4.Tenant shall submit the Approved Construction Drawings to the appropriate
municipal authorities and otherwise apply for and obtain from such authorities
all applicable building permits necessary to allow the Contractor to construct
the Tenant Alterations (the “Permits”). Tenant shall coordinate with Landlord in
order to allow Landlord, at its option, to take part in all phases of the
permitting process and shall supply Landlord, as soon as possible, with all plan
check numbers and dates of submittal. Notwithstanding anything to the contrary
in this Section 4, Tenant, and not Landlord or its consultants, shall be
responsible for obtaining any Permit or certificate of occupancy; provided,
however, that Landlord shall cooperate with Tenant in executing permit
applications and performing other ministerial acts reasonably necessary to
enable Tenant to obtain any Permit or certificate of occupancy. Tenant shall not
commence construction of any particular portion of the work for the Tenant
Alterations until the Permits for such portion of the work are obtained
(provided, however, but subject to the other terms and conditions of this
Exhibit B, Tenant may commence demolition work following issuance of a
demolition permit and may commence construction of portions of the Tenant
Alterations prior to issuance of Permits therefor to the extent allowed by the
City of Milpitas).


5.Tenant shall retain a general contractor (the “Contractor”) to perform the
Tenant Alterations. The Contractor shall be selected by Tenant, by written
notice to Landlord, from a list of general contractors provided by Landlord or,
at Landlord’s option, from a list of general contractors provided by Tenant and
approved in writing by Landlord. Notwithstanding anything to the contrary
contained herein or in the Lease, Tenant shall obtain at least one (1) bid for
the Tenant Alterations from a union Contractor. For purposes of this Section 5,
Landlord’s approval of a proposed general contractor shall not be considered
unreasonably withheld if such general contractor (a) does not have trade
references reasonably acceptable to Landlord, (b) does not maintain insurance as
required under the terms of the Lease, (c) cannot be bonded for the work in an
amount equal to one hundred fifty percent (150%) of the total Final Costs
(defined below), (d) does not provide current financial statements reasonably
acceptable to Landlord, or (e) is not licensed as a contractor in the
state/municipality in which the Third Expansion Space is located. Tenant
acknowledges that the foregoing is not an exclusive list of the reasons why
Landlord may reasonably disapprove a proposed general contractor.
Notwithstanding the foregoing, Landlord hereby approves of the following
Contractors: (i) G. Swanson; (ii) Technical Builders; and (iii) SouthBay
Construction. Any subcontractors used by Tenant shall comply with the
Responsible Contractor Policy Statement provided by Landlord.


6.Provided Tenant is not in default under the Lease, as amended hereby, beyond
any applicable notice and cure period, Landlord agrees to contribute the sum of
$1,373,112.00 (i.e., $26.00 per rentable square foot of the Third Expansion
Space) (the “Allowance”) toward the cost of performing the Tenant Alterations.
Except as expressly provided herein, the Allowance may only be used for the cost
of preparing design and construction documents and mechanical and electrical
plans, permit and inspection fees, and other soft costs

B-2
Initials

--------------------------------------------------------------------------------



for the Tenant Alterations and for hard costs in connection thereof. The
Allowance shall be paid to Tenant in accordance with Section 7 below.


7.The Allowance shall be paid to Tenant in periodic disbursements within thirty
(30) days after receipt of the following documentation: (a) a request for
payment of the Architect/Engineers and the Contractor, approved by Tenant, and,
in the case of the Contractor’s request for payment, showing the schedule, by
trade, of percentage of completion of the Tenant Alterations, and detailing the
portion of the work completed and the portion not completed, (b) executed
conditional mechanic’s lien releases from the contractor, subcontractors and
material suppliers which shall cover all Tenant Alterations for which
disbursement is being requested and which shall comply with the appropriate
provisions, as reasonably determined by Landlord, of California Civil Code
Section 8132, and (c) all such invoices, contracts, or other supporting data as
Landlord or Landlord’s mortgagee may reasonably require. Within thirty (30) days
following receipt of the foregoing, Landlord shall deliver a check to Tenant in
payment of the lesser of (i) the amounts so requested by Tenant, less a ten
percent (10%) retention (the aggregate amount of such retentions to be referred
to as the “Final Retention”), and (b) the balance of any remaining available
portion of the Allowance (not including the Final Retention). Upon completion of
the Tenant Alterations, the Final Retention shall be delivered by Landlord to
Tenant within thirty (30) days following receipt by Landlord of (A) general
contractor and architect’s completion affidavits; (B) full and final waivers of
lien; (C) receipted bills covering all labor and materials expended and used;
(D) as-built plans of the Tenant Alterations; and (E) the certification of
Tenant and its architect that the Tenant Alterations have been installed in a
good and workmanlike manner in accordance with the approved plans, and in
accordance with applicable laws, codes and ordinances. In no event shall
Landlord be required to disburse the Allowance more than one time per month. If
the Tenant Alterations exceed the Allowance, Tenant shall be entitled to the
Allowance in accordance with the terms hereof, but each individual disbursement
of the Allowance shall be disbursed in the proportion that the Allowance bears
to the total cost for the Tenant Alterations, less the Final Retention.
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Allowance during the continuance of an uncured
default under the Lease, and Landlord’s obligation to disburse shall only resume
when and if such default is cured. Tenant shall be responsible for all
applicable state sales or use taxes, if any, payable in connection with the
Tenant Alterations and/or Allowance. In no event shall the Allowance be used for
the purchase of equipment, furniture or other items of personal property of
Tenant. If Tenant does not submit a request for payment for the entire Allowance
to Landlord in accordance with the provisions contained in the Exhibit B by
February 28, 2015, any unused amount shall accrue to the sole benefit of
Landlord, it being understood that Tenant shall not be entitled to any credit,
abatement or other concession in connection therewith. Landlord shall be
entitled to deduct from the Allowance a construction management fee for
Landlord’s oversight of the Tenant Alterations in an amount equal to one percent
(1%) of the Allowance. In no event shall the Final Retention be paid to Tenant
until Tenant has completed all of the Tenant Alterations.


8.If (a) the cost of the Tenant Alterations has exceeded or will exceed the
Allowance (the “Excess Costs”), (b) Tenant has used or will use the entire
Allowance as provided herein, and (c) Tenant is not in default under the Lease,
Tenant shall be entitled to request and receive an additional allowance of up to
$528,120.00 (i.e., $10.00 per rentable square foot of the Premises) (the
“Additional Allowance”) from Landlord in order to finance the Excess Costs.
Landlord shall disburse the Additional Allowance to Tenant subject to and in
accordance with the provisions applicable to the disbursement of the Allowance
described in this Exhibit B. In no event shall Tenant be entitled to any
disbursement of the Additional Allowance after February 28, 2015. The amount of
the Additional Allowance paid to or on behalf of Tenant hereunder shall be
repaid to Landlord as additional rent in equal monthly installments throughout
the Third Expansion Space Term, commencing as of the Third Expansion Space
Effective Date, with interest on the outstanding balance thereof at the rate of
eight percent (8%) per annum. If Tenant is in default under the Lease after the
expiration

B-3
Initials

--------------------------------------------------------------------------------



of applicable cure periods, the entire unpaid balance of the Additional
Allowance paid to or on behalf of Tenant shall become immediately due and
payable and, except to the extent required by applicable law, shall not be
subject to mitigation or reduction in connection with a reletting of the
Premises by Landlord. Upon request of Landlord, Tenant shall execute an
amendment to the Lease or other appropriate agreement, prepared by Landlord,
evidencing the amount of the Additional Allowance requested and received by
Tenant and the repayment schedule relating to Tenant’s repayment of the
Additional Allowance, as described herein.


9.Tenant agrees to accept the Third Expansion Space in its “as-is” condition and
configuration, it being agreed that Landlord shall not be required to perform
any work or, except as provided above with respect to the Allowance, incur any
costs in connection with the construction or demolition of any improvements in
the Third Expansion Space.


10.This Exhibit B shall not be deemed applicable to any additional space added
to the Third Expansion Space at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Premises
or any additions to the Premises in the event of a renewal or extension of the
original Term of the Lease, whether by any options under the Lease or otherwise,
unless expressly so provided in the Lease or any amendment or supplement to the
Lease.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



B-4
Initials

--------------------------------------------------------------------------------



SCHEDULE 1 TO EXHIBIT B – SCOPE OF TENANT ALTERATIONS


i.Install one new Carrier 40 ton air cooled variable air volume air conditioning
units including:
•VAV with supply air fan frequency drives and duct static pressure controls
•Supply air temperature controls
•100% economizers
•Power exhaust with building static controls
•Smoke detectors
ii.Install one new 300 MBU natural gas fired blower furnaces including:
•Forced combustion with 85% thermal efficiency
iii.Structural design and necessary upgrade to roof structure for RTU
replacements.
iv.Re-duct 40 ton RTU unit to the first floor existing VAV boxes that feed the
rear warehouse and to 20 tons worth of existing VAV in the center of the first
floor.
v.Upgrade four restrooms to ADA compliance
vi.ADA path of travel from parking lot upgrades to include:
•One location with two handicap parking stalls
•Reconstruct curb ramps and walk way as needed to comply with current code
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



B-5
Initials

--------------------------------------------------------------------------------



SCHEDULE 2 TO EXHIBIT B – APPROVED SPACE PLANS
[exhibit104image4.jpg]



B-6
Initials

--------------------------------------------------------------------------------



[exhibit104image5.jpg]

B-7
Initials

--------------------------------------------------------------------------------



EXHIBIT C – EARLY POSSESSION AGREEMENT
attached to and made a part of the Amendment dated as of March 24, 2014, between
SILICON VALLEY CA-I, LLC, a Delaware limited liability company, as Landlord and
FIREEYE, INC., a Delaware corporation, as Tenant
EARLY POSSESSION AGREEMENT
Landlord and Tenant are parties to that certain lease dated January 15, 2008
(the “Original Lease”), which Original Lease has been previously amended by that
certain First Amendment dated April 28, 2010, that certain Second Amendment
dated December 5, 2011, that certain Third Amendment dated February 21, 2012,
that certain Expansion Space Effective Date Memorandum dated July 5, 2012, that
certain Fourth Amendment dated February 7, 2013, that certain Fifth Amendment
dated July 25, 2013, that certain Sixth Amendment dated January 23, 2014, and
that certain Seventh Amendment dated February __, 2014 (collectively, the
“Lease”). Pursuant to the Lease, Landlord has leased to Tenant space currently
containing approximately 196,067 rentable square feet comprised of approximately
16,892 rentable square feet (the “1390 Premises”) of the building located at
1390 McCarthy Boulevard, Milpitas, California (the “1390 Building”),
approximately 45,106 rentable square feet (the “1440 Premises”) of the building
located at 1440 McCarthy Boulevard, Milpitas, California (the “1440 Building”),
approximately 51,600 rentable square feet (the “800 Premises”) of the building
located at 800 Tasman Drive, Milpitas, California (the “800 Building”),
approximately 29,657 rentable square feet described as Suite 2 (the “Temporary
Space”) of the building located at 1455 McCarthy Drive (the “1455 Building”),
and approximately 52,812 rentable square feet (the “Third Expansion Space”) of
the building located at 630 Alder Drive, Milpitas, California (the “630
Building”). Capitalized terms not defined herein shall have the same meaning as
set forth in the Lease.
It is hereby agreed that in accordance with Section 8 of the Amendment, Tenant
may occupy the Third Expansion Space on _________.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



C-1
Initials

--------------------------------------------------------------------------------



Landlord and Tenant agree that all the terms and conditions of the above
referenced Lease are in full force and effect as of the date of Tenant's
possession of the Third Expansion Space prior to the Third Expansion Space
Effective Date pursuant to Section 8 of the Amendment other than the payment of
any Monthly Installment of Rent and Tenant’s Proportionate Share of Expenses and
taxes for the Third Expansion Space.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.
LANDLORD:
TENANT:


SILICON VALLEY CA-I, LLC,
a Delaware limited liability company
 
By:  SVCA JV LLC,
a Delaware limited liability company 
its Manager
 
By: RREEF America REIT III Corp. GG-QRS,
   a Maryland corporation 
its Manager


By: ______________________________
Name: ___________________________
Title: ____________________________
Dated: ____________________________
FIREEYE, INC.,
a Delaware corporation 


By:   
Name:   
Its:   
Date:   






C-2
Initials

--------------------------------------------------------------------------------



EXHIBIT D – MONUMENT SIGN LOCATION AND TENANT’S NAME AND LOGO DESIGN
attached to and made a part of the Amendment dated as of March 24, 2014, between
SILICON VALLEY CA-I, LLC, a Delaware limited liability company, as Landlord and
FIREEYE, INC., a Delaware corporation, as Tenant
[exhibit104image6.jpg]

D-1
Initials